In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana


                          No. 06-14-00078-CV




IN THE INTEREST OF R.L.C., JR., R.D.C., K.M.S., AND A.M.C., CHILDREN,




                 On Appeal from the 307th District Court
                         Gregg County, Texas
                     Trial Court No. 2013-983-DR




              Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
          This Court, upon review of the clerk’s record and reporter’s record filed in this case, has

found that each contain the full name of the children involved in this appeal from a parental

rights termination.

          Rule 9.8, titled “Protection of Minor’s Identity in Parental-Rights Termination Cases. . .”

states:

          In an appeal or an original proceeding in an appellate court, arising out of a case
          in which the termination of parental rights was at issue:

          (1) except for a docketing statement, in all papers submitted to the court,
          including all appendix items submitted with a brief, petition, or motion:

                 (A) a minor must be identified only by an alias unless the court orders
          otherwise;

                  (B) the court may order that a minor’s parent or other family member be
          identified only by an alias if necessary to protect a minor’s identity; and

                 (C) all documents must be redacted accordingly; . . . .

TEX. R. APP. P. 9.8(b)(1).

          Therefore, because the clerk’s record and the reporter’s record fail to protect the minors’

identities, we order the Clerk of this Court, or her appointee, pursuant to the inherent power of

this Court, to seal the electronically filed reporter’s record and clerk’s record in this case.

          IT IS SO ORDERED.

                                                               BY THE COURT

Date: February 12, 2015




                                                   2